Citation Nr: 1119547	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2000 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  


FINDINGS OF FACT

In a written statement received at the Board in March 2011, the Veteran withdrew his claim for service connection for an acquired psychiatric disorder, claimed as PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2010).

In September 2007, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, as identified in the August 2007 statement of the case.  

Following the certification of his appeal, the Veteran submitted a written statement to the RO, which was forwarded to and received by the Board in March 2011.  In that statement, the Veteran indicated that he wanted to "cancel all appeals" currently pending, adding that he would "file a new claim at a later date."  

The Board finds that the Veteran's statement satisfies the requirements for the withdrawal of a substantive appeal with respect to his acquired psychiatric claim, which was the sole issue on appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993). 

As the appellant has withdrawn his appeal, there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  The Board, therefore, has no jurisdiction to review the Veteran's claim for service connection for an acquired psychiatric disorder, and must dismiss that issue.  §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2010).  


ORDER

The appeal concerning the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is dismissed. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


